Citation Nr: 0107588	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for residuals of injuries 
involving the left eye and right leg.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January 1980 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claims of entitlement to service connection for 
residuals of injuries to the left leg and left eye and 
entitlement to dental treatment based on dental injury from 
service trauma.  The claims for service connection were 
denied on the basis that the claims advanced were not well 
grounded.

In a statement of September 1999, the veteran noted, in part, 
that the claimed injury involving his leg was to the right 
leg and not to the left leg.  (The service medical records 
show treatment to the left leg).  Such was followed by the 
performance of VA medical examinations in September and 
October 1999, and later in October 1999, the RO by further 
rating action denied the veteran's claims for service 
connection for residuals of injuries to the left eye and 
right leg.  An appeal of the denials of the claims for 
service connection for residuals of left eye and right leg 
injuries was received by the RO later in October 1999, along 
with a request for an RO hearing.  An RO hearing was 
thereafter afforded the veteran in February 2000.

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the basis for the RO's denial, as effected in August 1999, no 
longer exists.  As well, the RO has not been afforded the 
opportunity of initially considering these matters under 
governing law and regulations, and, as the veteran has not 
been appropriately informed of the legal basis for the denial 
of his claims, he may have been denied the opportunity to 
formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Also, a remand in this case is 
required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

As well, the record reflects that further development of the 
evidence is needed for compliance with the VA's statutorily 
imposed duty-to-assist obligation, as redefined by the VCAA.  
In this regard, it is noted that it is the veteran's primary 
contention that he sustained injuries to the left eye and 
right leg in service, from which there are current residuals 
of a chronic nature.  While it is shown that the veteran's 
left eye and right leg were examined by VA in September 1999 
and that abnormalities of the eyes and right leg were 
demonstrated, no opinion was offered by either examiner as to 
whether any identified disability was a residual of the in-
service injuries.  As well, there was clinical evidence of 
bony prominence (thought to be periosteal new bone formation) 
and tenderness in the anterior tibia at the junction of the 
middle and distal thirds of the right leg, which the examiner 
noted was suggestive of a chronic stress fracture or other 
underlying condition.  That abnormality was thought by the 
examiner to be best verified through X-ray.  While it is 
evident that X-rays of the right tibia and fibula followed, 
no reference was made in the radiologist's report as to the 
presence or absence of periosteal new bone formation.  
Similarly, no opinion was provided by the eye examiner as to 
whether there are now in existence any residuals of the left 
eye injury in service.  Lastly, no claims folder is noted to 
have been made available to the eye examiner and the joints 
examiner does not reference whether or not she had the 
veteran's claims folder at her disposal for purposes of 
review.  In light of the foregoing, further medical input is 
deemed to be advisable prior to an adjudication of the merits 
of the issues presented.

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO, through contact with the 
National Personnel Records Center and the 
Department of the Army, should verify the 
service dates of the veteran and attempt 
to obtain a complete set of the veteran's 
service medical and personnel records or 
extracts thereof.  Once obtained, such 
records must be made a part of the claims 
folder.

3.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claims of 
entitlement to service connection for 
residuals of injuries of the left eye and 
right leg.  Such evidence may be of a lay 
or medical variety, including but not 
limited to copies of service medical or 
personnel records he may hold in his 
possession; statements from service 
medical personnel; "buddy" certificates 
or affidavits from fellow servicemen; 
employment or retirement physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated since service; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of 
injuries of the left eye and/or right 
leg.

4.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for injuries of the left eye 
and/or right leg or residuals thereof 
before, during or after his period of 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

5.  Upon the completion of the foregoing 
development, the veteran is to be 
afforded an orthopedic and ophthalmology 
examination by a physician.  The 
veteran's claims folder in its entirety, 
including a copy of this remand, is to be 
furnished to each  physician prior to any 
evaluation of the veteran for use in the 
study of this case.  The physician should 
note on the examination report that the 
claims folder has been reviewed.  The 
examinations are to include a review of 
the veteran's history and current 
complaints, as well as comprehensive 
clinical evaluations.  Any indicated 
diagnostic studies must also be 
accomplished, if deemed warranted by 
either examiner.  Reasons and bases for 
any opinion reached should be discussed; 
and, if appropriate, citation to medical 
authority would be useful.  The examiner 
should incorporate into the answer any 
italicized standard of proof.

It is requested that the eye examiner 
answer the following questions.

(a) Is it at least as likely as 
not that any left eye 
abnormality (please specify 
diagnosis) now present is a 
residual of the in-service left 
eye trauma occurring in 1986 or 
any other event in service; 
and, if so, all residual(s) 
must be described in full?  

(b) Is it at least as likely as 
not that the early cataracts 
noted on VA examination in 
September 1999 had their onset 
in service or are otherwise 
related to an incident of 
service?

It is also requested that the orthopedic 
examiner ascertain as follows:

(a) What is the likelihood that the 
injury to the veteran's leg in 
service, which was reported as 
affecting the left leg, actually 
involved the right leg?

(b) Does the veteran have any 
residuals of the injury to his leg 
in service?  If so, what is the 
correct diagnosis of each such 
disability?   

(c) What is the correct diagnosis of 
the prominence of the anterior tibia 
at the junction of the middle and 
distal thirds of the right leg noted 
by the VA examiner in September 
1999?  Is it at least as likely as 
not that this finding is a residual 
of any leg injury in service?

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return such examination for any and all 
needed action.  

7.  Lastly, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for residuals of injuries of 
the left eye and right leg on the basis of 
all the evidence on file and all governing 
legal authority, including the VCAA and 
all pertinent case law.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case which should include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 


Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


